Judgment and order reversed on the law and the facts, with costs, and complaint dismissed, with costs, on the ground that the finding of the jury that the plaintiff was free from contributory negligence was contrary to and against the weight of the evidence and on the further ground that the finding of negligence on the part of the defendant was against the weight of the evidence. Memorandum. The record is devoid of any evidence that the plaintiff exercised care in crossing the street. A statement of looking and failing to see what is in plain sight is not the exercise of care as required by law. All concur. (The judgment was for damages in an automobile negligence action. The order denied a motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.